DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 18 is objected to because of the following informalities: “and” is missing at the end of line 2 to indicate that both limitations need to be performed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia de Rio (US 20160094650 A1), hereafter G1, in view of Liu (US 2018035799 A1), hereafter L1.
Regarding Claim 1, G1 discloses the below limitation:	receiving, from a first network virtualization device (NVD), first information about an internet group management protocol (IGMP) response of a first compute instance, the first information indicating that the first compute instance is to be added to a multicast group (G1 Par 25 virtual switch receives multicast traffic by requesting it by means of an IGMP message), wherein:	the first compute instance is hosted on a host machine and belongs to a Layer 2 virtual network (Fig 1 wherein any number of VMs (i.e. compute instances or workloads) are hosted on a server (i.e. host machine) that is a part of a virtual network),	the Layer 2 virtual network is hosted on a physical network and includes a plurality of compute instances, a plurality of Layer 2 virtual network interfaces, and a plurality of layer 2 virtual switches (Fig 1 in which virtual network includes servers of a Layer 2 network, each of which has some number of VMs, virtual switches, and interfaces with the network),	the physical network includes the first NVD and the host machine (Fig 1 physical network includes server 110, for example, that hosts virtual network resources),	the first NVD hosts a first Layer 2 virtual network interface of the plurality of Layer 2 virtual network interfaces and a first Layer 2 virtual switch of the plurality of Layer 2 virtual switches (Fig 2 hypervisor/server that includes VLAN 100/200, VMs 212-216 and a virtual switch), and	the first Layer 2 virtual network interface and the first Layer 2 virtual switch are associated with the first compute instance (Fig 1 wherein server 110 (i.e. first NVD hosting virtual switch 112) contains at least VM 114 (i.e. compute instance));	wherein the second NVD hosts a second Layer 2 virtual network interface of the plurality of Layer 2 virtual network interfaces and a second Layer 2 virtual switch of the plurality of Layer 2 virtual switches (Fig 1 in which virtual network includes servers of a Layer 2 network, each of which has some number of VMs, virtual switches, and interfaces with the network (see in particular server 2)), and	wherein the second Layer 2 virtual network interface and the second Layer 2 virtual switch are associated with a second compute instance of the plurality of compute instances (Fig 1 wherein server 120 (i.e. second NVD hosting virtual switch 122) contains at least VM 124 (i.e. compute instance)).
G1 does not disclose the below limitation:	generating, based on the first information, an IGMP table indicating that the first compute instance is added to the multicast group; and	sending at least a first portion of the IGMP table to a second NVD …
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	receiving, from a first network virtualization device (NVD), first information about an internet group management protocol (IGMP) response of a first compute instance, the first information indicating that the first compute instance is to be added to a multicast group (L1 Fig 3 block 315 JOIN [multicast group] request and block 320 report to control plane; Par 37 multicast-enabled switches may support IGMP),	generating, based on the first information, an IGMP table indicating that the first compute instance is added to the multicast group (Fig 3 block 330 update multicast membership information (i.e. on an IGMP table)); and	sending at least a first portion of the IGMP table to a second NVD (Fig 3 block 335 informs hosts of the newest member of the multicast group address),

    PNG
    media_image1.png
    817
    766
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the virtual network architecture of G1 to include updating and maintaining multicast group membership information, for example via an IGMP table, as taught by L1.  The suggestion/motivation to do so would have been to keep up-to-date information of multicast group membership in order to ensure that multicast traffic is routed appropriately in a virtual network with shifting resources. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, G1 and L1 disclose the limitations of Claim 1.
G1 does not disclose the below limitation:	receiving, from the second NVD, second information about an IGMP response of the second compute instance, the second information indicating that the second compute instance is to be added to the multicast group,	wherein the IGMP table is generated further based on the second information and indicates that the second compute instance is added to the multicast group.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	receiving, from the second NVD, second information about an IGMP response of the second compute instance, the second information indicating that the second compute instance is to be added to the multicast group (L1 Fig 3 block 335 informs hosts of the newest member of the multicast group address; Par 47 SDN controller 160 informs host 110 to update (i.e. add a second instance) its local multicast group table 445; examiner notes that this group member updating process is continuously performed, and if a second VM is added to the multicast group as described herein it would be the “newest member”),	wherein the IGMP table is generated further based on the second information and indicates that the second compute instance is added to the multicast group (same as above Fig 3 wherein the SDN controller informs when a new member joins the multicast group).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include adding a second VM to the multicast group and indicating to the members that it was added as taught by L1.  The suggestion/motivation to do so would have been to support adding of multiple new members to a multicast group, which is by definition a necessity to supporting multicasting. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, G1 and L1 disclose the limitations of Claim 2.
G1 does not disclose the below limitation:	sending, to the first NVD, at least a second portion of the IGMP table.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	sending, to the first NVD, at least a second portion of the IGMP table (L1 Fig 3 block 335 informs hosts of the newest member of the multicast group address; Par 47 SDN controller 160 sends control information 440 identifying new multicast group member to host C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending a second notification of a new group member to the first VM as taught by L1.  The suggestion/motivation to do so would have been to inform members of the multicast group of a change in membership of the group. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, G1 and L1 disclose the limitations of Claim 3.
G1 does not disclose the below limitation:	wherein the IGMP table is sent to the first NVD and the second NVD.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	wherein the IGMP table is sent to the first NVD and the second NVD (L1 Par 47 wherein control information identifying new group member is sent to Host C and Host D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include informing all members of multicast group membership change as taught by L1.  The suggestion/motivation to do so would have been to ensure uniformity of information exchange and to potentially facilitate relaying multicast information when members of a mutual multicasting group are nearby. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, G1 and L1 disclose the limitations of Claim 1.
G1 does not disclose the below limitation:	sending, to the first NVD, a request for an IGMP query, wherein the first IGMP response is received based on the IGMP query by the first NVD.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	sending, to the first NVD, a request for an IGMP query, wherein the first IGMP response is received based on the IGMP query by the first NVD (L1 Fig 3 block 310 JOIN request; Par 54 Join request 470 may be an IGMP host membership report).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include requesting to join a group via an IGMP message as taught by L1.  The suggestion/motivation to do so would have been to use a standard group management protocol to facilitate multicast group management. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, G1 and L1 disclose the limitations of Claim 6.
G1 further discloses the below limitation:	determining, based on configuration information of the Layer 2 virtual network, that the first Layer 2 virtual switch is associated with the first compute instance is hosted by the first NVD (G1 Fig 1 wherein virtual switch 112, for example, is associated with a compute instance hosted at server 110 (i.e. first NVD)),	wherein the request is sent to the first NVD based on the determining that the first Layer 2 virtual switch is associated with the first compute instance is hosted by the first NVD (Par 25 virtual switch receives multicast traffic by requesting it by means of an IGMP message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include determining that a VM is associated with a particular virtual switch hosted on a particular server and sending a request to that server as taught by G1.  The suggestion/motivation to do so would have been to send requests to the appropriate hardware component upon which a target VM is hosted. In a virtual environment, VMs may migrate and so it is important to track their location on physical hardware in order to ensure timely delivery of communication. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, G1 and L1 disclose the limitations of Claim 1.
G1 does not disclose the below limitation:	receiving, from the first NVD, second information indicating that the first compute instance is to be removed from the multicast group;	generating, based on the second information, an update to the IGMP table, the update indicating that the first compute instance is removed from the multicast group; and	sending, to the second NVD, at least the update.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	receiving, from the first NVD, second information indicating that the first compute instance is to be removed from the multicast group (L1 Par 87 Discloses removing content form a multicast group table based on a request);	generating, based on the second information, an update to the IGMP table, the update indicating that the first compute instance is removed from the multicast group (Fig 3. block 330 update multicast membership information); and	sending, to the second NVD, at least the update (Fig 3 block 335 inform other member(s) of updated membership).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include removing a member from a multicast group as taught by L1.  The suggestion/motivation to do so would have been to remove members that no longer need to receive multicast group communications in order to prevent the group from becoming too large and also to prevent congestion caused by packets being multicast unnecessarily. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, G1 and L1 disclose the limitations of Claim 8.
G1 does not disclose the below limitation:	wherein the update is further sent to another NVD but not the first NVD.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	wherein the update is further sent to another NVD but not the first NVD (L1 Par 42-43 shows hosts (i.e. NVD) that may or may not receive multicast updates based on a capability of the associated host).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending a group member update to some hosts but not others as taught by L1.  The suggestion/motivation to do so would have been to prevent sending group member updates to hosts who do not need the update, for example because that host does not support multicast communication. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, G1 discloses the below limitation:	one or more processors; and one or more computer-readable storage media storing instructions that, upon execution by the one or more processors (G1 Par 6 processor 620 and memory 630), configure the network virtualization device to:	host a first Layer 2 virtual network interface and a first Layer 2 virtual switch that belong to a Layer 2 virtual network (Fig 1 in which virtual network includes servers of a Layer 2 network, each of which has some number of VMs, virtual switches, and interfaces with the network), wherein:	the first Layer 2 virtual network interface and the first Layer 2 virtual switch are associated with a first compute instance that belongs to the Layer 2 virtual network (Fig 1 wherein server 110 (i.e. first NVD hosting virtual switch 112) contains at least VM 114 (i.e. compute instance)),	the first compute instance is hosted on a host machine of a physical network that comprises the network virtualization device, the host machine and the network virtualization device being communicatively coupled (Fig 1 wherein any number of VMs (i.e. compute instances or workloads) are hosted on a server (i.e. host machine) that is a part of a virtual network), and	the Layer 2 virtual network is hosted on the physical network and comprises a plurality of compute instances, a plurality of Layer 2 virtual network interfaces, and a plurality of Layer 2 virtual switches (Fig 1 physical network includes server 110, for example, that hosts virtual network resources);
G1 does not disclose the below limitation:	send, to the first compute instance, an internet group management protocol (IGMP) query; and	receive an IGMP response of the first compute instance, the IGMP response indicating that the first compute instance is to be added to a multicast group.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	send, to the first compute instance, an internet group management protocol (IGMP) query (L1 Fig 3 block 315 JOIN [multicast group] request and block 320 report to control plane; Par 37 multicast-enabled switches may support IGMP); and	receive an IGMP response of the first compute instance, the IGMP response indicating that the first compute instance is to be added to a multicast group (Fig 3 block 330 update multicast membership information (i.e. on an IGMP table) and block 335 informs hosts of the newest member of the multicast group address).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the virtual network architecture of G1 to include updating and maintaining multicast group membership information, for example via an IGMP table, as taught by L1.  The suggestion/motivation to do so would have been to keep up-to-date information of multicast group membership in order to ensure that multicast traffic is routed appropriately in a virtual network with shifting resources. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, G1 and L1 disclose the limitations of Claim 10.
G1 does not disclose the below limitation:	send first information about the IGMP response to a computer system, the first information indicating that the first compute instance is to be added to the multicast group; and	receive, from the computer system, at least a portion of an IGMP table, wherein the IGMP table is generated based on the first information.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	send first information about the IGMP response to a computer system, the first information indicating that the first compute instance is to be added to the multicast group (L1 Fig 3 block 315 JOIN [multicast group] request); and	receive, from the computer system, at least a portion of an IGMP table, wherein the IGMP table is generated based on the first information (Fig 3 block 335 informs hosts of the newest member of the multicast group address; Par 47 SDN controller 160 sends control information 440 identifying new multicast group member to host C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network virtualization device to include sending a JOIN request to add a member to a multicast group, for example stored in an IGMP table, and then informing the requesting entity that the JOIN was successful as taught by L1.  The suggestion/motivation to do so would have been to update a multicast group with new members and inform the group of the new members in order to have a dynamic multicast group that can adapt to changes in the network. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, G1 and L1 disclose the limitations of Claim 11.
G1 further discloses the below limitation:	wherein the second compute instance is associated with a second Layer 2 virtual network interface and a second Layer 2 virtual switch that are hosted by a second network virtualization device (G1 Fig 1 wherein server 120 (i.e. second NVD hosting virtual switch 122) contains at least VM 124 (i.e. compute instance)).
G1 does not disclose the below limitation:	wherein the portion includes a first indication that a second compute instance of the plurality of compute instances is added to the multicast group,
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	wherein the portion includes a first indication that a second compute instance of the plurality of compute instances is added to the multicast group (L1 Fig 3 block 335 informs hosts of the newest member of the multicast group address; Par 47 SDN controller 160 informs host 110 to update (i.e. add a second instance) its local multicast group table 445),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network virtualization device to include adding a second VM to the multicast group and indicating to the members that it was added as taught by L1.  The suggestion/motivation to do so would have been to support adding of multiple new members to a multicast group, which is by definition a necessity to supporting multicasting. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, G1 and L1 disclose the limitations of Claim 11.
G1 does not disclose the below limitation:	receive, from the computer system, a request for the IGMP query, wherein the IGMP query is sent based on the request.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	receive, from the computer system, a request for the IGMP query, wherein the IGMP query is sent based on the request (L1 Fig 3 block 310 JOIN request; Par 54 Join request 470 may be an IGMP host membership report).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network virtualization device to include requesting to join a group via an IGMP message as taught by L1.  The suggestion/motivation to do so would have been to use a standard group management protocol to facilitate multicast group management. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, G1 and L1 disclose the limitations of Claim 11.
G1 does not disclose the below limitation:	store a local IGMP table based on the portion of the IGMP table received from the computer system,	wherein the local IGMP table indicates that a second compute instance of the plurality of compute instances is added to the multicast group;	receive a frame of the first compute instance;	determine, based on the local IGMP table, that the frame is to be replicated and sent to the second compute instance; and	send a replicated frame destined to the second compute instance.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	store a local IGMP table based on the portion of the IGMP table received from the computer system (L1 Par 47 discloses hosts (i.e. that maintain a local multicast group table  (i.e. IGMP table)),	wherein the local IGMP table indicates that a second compute instance of the plurality of compute instances is added to the multicast group (Par 47 when a new member is added to the group, the host is informed so that the local table can be updated);	receive a frame of the first compute instance (Fig 9 host E receives packet with header 910);	determine, based on the local IGMP table, that the frame is to be replicated and sent to the second compute instance (Fig 9 header 910 indicates for the packet to be replicated (i.e. Replicate bit = 1)); and	send a replicated frame destined to the second compute instance (Fig 9 Host E replicates packet and forwards it to Host D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network virtualization device to include relaying frames from one group member of a multicast group to another group member based on a local group member table as taught by L1.  The suggestion/motivation to do so would have been to allow for relaying of multicast traffic from member-to-member rather than exclusively relying on a central authority to ensure multicast traffic. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, G1 discloses the below limitation:	One or more computer-readable storage media storing instructions that, upon execution on a network virtualization device (G1 Par 6 processor 620 and memory 630), cause the network virtualization device to perform operations comprising:	hosting a first Layer 2 virtual network interface and a first Layer 2 virtual switch that belong to a Layer 2 virtual network (Fig 1 in which virtual network includes servers of a Layer 2 network, each of which has some number of VMs, virtual switches, and interfaces with the network), wherein:	the first Layer 2 virtual network interface and the first Layer 2 virtual switch are associated with a first compute instance that belongs to the Layer 2 virtual network (Fig 1 wherein server 110 (i.e. first NVD hosting virtual switch 112) contains at least VM 114 (i.e. compute instance)),	the first compute instance is hosted on a host machine of a physical network that comprises the network virtualization device, the host machine and the network virtualization device being communicatively coupled (Fig 1 wherein any number of VMs (i.e. compute instances or workloads) are hosted on a server (i.e. host machine) that is a part of a virtual network), and	the Layer 2 virtual network is hosted on the physical network and comprises a plurality of compute instances, a plurality of Layer 2 virtual network interfaces, and a plurality of Layer 2 virtual switches (Fig 1 physical network includes server 110, for example, that hosts virtual network resources);
G1 does not disclose the below limitation:	sending, to the first compute instance, a first internet group management protocol (IGMP) query; and	receiving a first IGMP response of the first compute instance, the first IGMP response indicating that the first compute instance is to be added to a multicast group.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	sending, to the first compute instance, a first internet group management protocol (IGMP) query (L1 Fig 3 block 315 JOIN [multicast group] request and block 320 report to control plane; Par 37 multicast-enabled switches may support IGMP); and	receiving a first IGMP response of the first compute instance, the first IGMP response indicating that the first compute instance is to be added to a multicast group (Fig 3 block 330 update multicast membership information (i.e. on an IGMP table) and block 335 informs hosts of the newest member of the multicast group address).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the virtual network architecture of G1 to include updating and maintaining multicast group membership information, for example via an IGMP table, as taught by L1.  The suggestion/motivation to do so would have been to keep up-to-date information of multicast group membership in order to ensure that multicast traffic is routed appropriately in a virtual network with shifting resources. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, G1 and L1 disclose the limitations of Claim 16.
G1 does not disclose the below limitation:	sending first information about the first IGMP response to a computer system, the first information indicating that the first compute instance is to be added to the multicast group; and	receiving, from the computer system, at least a portion of an IGMP table, wherein the IGMP table is generated based on the first information.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	sending first information about the first IGMP response to a computer system, the first information indicating that the first compute instance is to be added to the multicast group (L1 Fig 3 block 315 JOIN [multicast group] request); and	receiving, from the computer system, at least a portion of an IGMP table, wherein the IGMP table is generated based on the first information (Fig 3 block 335 informs hosts of the newest member of the multicast group address; Par 47 SDN controller 160 sends control information 440 identifying new multicast group member to host C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory of a network virtualization device to include sending a JOIN request to add a member to a multicast group, for example stored in an IGMP table, and then informing the requesting entity that the JOIN was successful as taught by L1.  The suggestion/motivation to do so would have been to update a multicast group with new members and inform the group of the new members in order to have a dynamic multicast group that can adapt to changes in the network. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, G1 and L1 disclose the limitations of Claim 17.
G1 does not disclose the below limitation:	sending, to the first compute instance, a second IGMP query;	receiving a second IGMP response of the first compute instance, wherein the second IGMP response indicates that the first compute instance is to be removed from the multicast group.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	sending, to the first compute instance, a second IGMP query (L1 Par 87 Discloses removing content form a multicast group table based on a request);	receiving a second IGMP response of the first compute instance, wherein the second IGMP response indicates that the first compute instance is to be removed from the multicast group (Fig 3. block 330 update multicast membership information (i.e. to remove the requested group member)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory of a network virtualization device to include removing group members based on a request as taught by L1.  The suggestion/motivation to do so would have been to remove members from the group in order to prevent the group form becoming too large and/or prevent congestion caused by sending packets to group members that no longer need to be a part of the multicast group. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, G1 and L1 disclose the limitations of Claim 18.
G1 does not disclose the below limitation:	storing a local IGMP table based on the portion of the IGMP table received from the computer system; and	updating the local IGMP table to indicate that the first compute instance is removed from the multicast group.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	storing a local IGMP table based on the portion of the IGMP table received from the computer system (L1 Par 47 discloses hosts (i.e. that maintain a local multicast group table  (i.e. IGMP table)); and	updating the local IGMP table to indicate that the first compute instance is removed from the multicast group (Par 47 when a new member is added to the group, the host is informed so that the local table can be updated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory of a network virtualization device to include maintaining a local group member list and updating it when a member is removed as taught by L1.  The suggestion/motivation to do so would have been to maintain a local group member list in order to facilitate relaying between group members and also add redundancy in case the central multicast group table becomes corrupted. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, G1 and L1 disclose the limitations of Claim 18.
G1 does not disclose the below limitation:	storing a local IGMP table based on the portion of the IGMP table received from the computer system; and	sending, to the computer system, an update indicating that the first compute instance is to be removed from the multicast group.
In the same field of endeavor of network virtualization, L1 does disclose the below limitation:	storing a local IGMP table based on the portion of the IGMP table received from the computer system (L1 Par 47 discloses hosts (i.e. that maintain a local multicast group table  (i.e. IGMP table)); and	sending, to the computer system, an update indicating that the first compute instance is to be removed from the multicast group (Par 87 Discloses removing content form a multicast group table based on a request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory of a network virtualization device to include maintaining a local multicast group list at a host and sending a request to remove a group member from the main multicast group table as taught by L1.  The suggestion/motivation to do so would have been to provide redundancy with a local copy of the table, as well as provide the ability to dynamically adjust the main table by, for example, removing a group member that is no longer needed. Therefore, it would have been obvious to combine G1 and L1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of dependent Claim 4, namely “portion sent to the second NVD excludes a first indication that the second compute instance is added to the multicast group and includes a second indication that the first compute instance is added to the multicast group”, overcomes prior art of record by including a step not present in the prior art. Namely, tailoring multicast group member updates to each target by excluding a notification that the receiving group member itself was added to the group. This reduces congestion by preventing the device from receiving a notification about itself that is unnecessary, while also allowing it to receive notices of other members being added to the group at the same time. This limitation of dynamic multicast group notifications, in addition to the remainder of the limitations of Claims 1-3 upon which Claim 4 depends, have no reasonable combination of art that would read upon each limitation. 
	For this reason, Claim 4 is objected to as depending upon a rejected claim, but would be allowable if rewritten in independent form to incorporate all limitations of the intervening claims. Claim 13 discloses substantially similar scope, and is objected to for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Immidi (US 20210075630 A1) recites a virtual network that uses IGMP to maintain a multicast group in the form of a routing table, for example at Par 24 of the Specification. This could be used to read on the instant IGMP table in place of the Liu reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412